Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended claims 1 and 9 to recite that “the second wireless communication interface included in the second board”. Further, Applicant argues that Chen (PGPUB 2019/0005906 A1) and Kim et al (PGPUB 2009/0015513 A1) prior arts would not necessarily teach all of the claimed limitations in claims 1 and 9. Applicant specifically argues that Chen and Kim prior arts do not teach that the first board aggregates the plurality of driving signals into an aggregated signal. Examiner has carefully considered this argument and has determined Applicant’s argument to be convincing. Examiner further conducted search to find prior arts but could not find them that would teach all of the limitations alone or in combination. Following are most relevant prior arts from the search.

Kim et al (PGPUB "20090015513") – Kim prior art teaches a plurality of displays that are capable of displaying single image as shown in Fig. 1. Regarding this, Kim specifically teaches that each display has image cut 33, scale up 34, DRF 35 as shown in Fig. 3. While Kim’s image cut is capable of cutting image signal and extracting identification ID to determine corresponding portion of the entire image for the corresponding display, Kim does not specifically teach aggregating/modulating/encoding/encrypting the image signal. Kim’s invention specifically teaches and focuses that image signal is provided without modification and is cut by each panel as discussed above.


	Chen et al (PGPUB 2019/0005906) – Chen teaches the operation between the source drivers and the timing controller in wireless manner in a display device. While Chen specifically teaches single timing controller controlling multiple source drivers within the same display, Chen does not specifically teach each source driver corresponding to different corresponding displays. Further, Chen does not specifically teach aggregating the signals to be de-aggregated by each of these source drivers.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/SANGHYUK PARK/Primary Examiner, Art Unit 2691